DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (TW 202014510 A).  Paragraph numbers are not included as they were not provided in the translated document.  The examiner has attempted to provide the paragraph reference in the order presented by the translated document.
Jung teaches treatment compositions containing a chelating agent, a nonionic surfactant, an anionic surfactant, and a pH controller.  These compositions are suitable for treating semiconductor substrates (see abstract and examples; as per instant claims 21 and 22).
Jung teaches various suitable chelating agents including the use of carboxylic acid type chelating agents.  Included in the list are carboxylic acids such as acetic acid as well as dienoic acids such as linoleic acid (as per the limitation of a first organic acid and a second dienoic acid of instant claims 1, 2, 3, 4).  Noting that linoleic acid has 18 carbons and two double bond (aka 9,12-octadecadienoic acid as per instant claim 7).  Concerning instant claims 5 and 8 and the weight percentage, in example 1 Jung teaches the use of the carboxylic acids in an amount of 2%. 
Jung teaches the use of anionic surfactants which includes anionic polymers such as polystyrene sulfonic acid (anionic polymer as per instant claims 1, 13, 14, and 15.  Noting that the amount of anionic surfactant is taught to range from 0.01-3% by weight (as per instant claim 16).
Jung teaches the pH range of the composition to be from 2 to 7 (as per instant claims 1, 17, and 18).
Jung teaches the use of a solvent in their composition which may include water.

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest the inclusion of an amino acid in the composition.  Although the prior art teaches the inclusion of numerous acids, the reference makes no suggestion to go beyond this list to include amino acids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767